RECOMMENDED FOR PUBLICATION
                                 Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                        File Name: 20a0052p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT



 UNITED STATES OF AMERICA,                                    ┐
                                     Plaintiff-Appellee,      │
                                                              │
                                                               >        No. 19-5016
        v.                                                    │
                                                              │
                                                              │
 LEDINSON CHAVEZ,                                             │
                                  Defendant-Appellant.        │
                                                              ┘

                          Appeal from the United States District Court
                       for the Western District of Kentucky at Louisville.
                 No. 3:15-cr-00054-5—Rebecca Grady Jennings, District Judge.

                                   Argued: December 5, 2019

                              Decided and Filed: February 21, 2020

                 Before: ROGERS, STRANCH, and THAPAR, Circuit Judges.
                                  _________________

                                             COUNSEL

ARGUED: R. Kenyon Meyer, DINSMORE & SHOHL, LLP, Louisville, Kentucky, for
Appellant. L. Jay Gilbert, UNITED STATES ATTORNEY’S OFFICE, Louisville, Kentucky,
for Appellee. ON BRIEF: R. Kenyon Meyer, DINSMORE & SHOHL, LLP, Louisville,
Kentucky, for Appellant. L. Jay Gilbert, UNITED STATES ATTORNEY’S OFFICE,
Louisville, Kentucky, for Appellee.

                                       _________________

                                              OPINION
                                       _________________

       THAPAR, Circuit Judge. Four men from Miami drove to Louisville with a plan to set up
chiropractic clinics. But Oskel Lezcano (who all agree was the mastermind) had another, more
lucrative idea: file false claims with the patients’ insurers and get paid for treatments that never
 No. 19-5016                        United States v. Chavez                                Page 2


happened. The other men involved—Ledinson Chavez, Sergio Betancourt, and Yuriesky Diaz—
joined in.

       The plan worked (for a while). One reason for its success: aggressive marketing. The
conspirators recruited and paid patients both to come to the clinics and to recruit others. Many of
the patients worked at a shipyard called Jeffboat. Jeffboat (through its claim administrator,
United Healthcare) paid the clinics more than $1 million for fake injections of a muscle relaxant.

       Eventually, the government discovered the scheme and brought criminal charges against
the four men. Chavez went to trial. He claimed that he was innocent and had no idea that
Lezcano was cooking the books. But to no avail. The jury found Chavez guilty of healthcare
fraud, conspiracy to commit healthcare fraud, aggravated identity theft, and conspiracy to
commit money laundering for purposes of concealment.

       Chavez now appeals those convictions and his 74-month sentence. He alleges a host of
trial errors, which fall into three groups: (1) two challenges to the sufficiency of the evidence
and a related challenge to the prosecutor’s closing argument, (2) two hearsay arguments, and
(3) three objections to the jury instructions. He also raises one sentencing argument. We affirm.

                                                I.

                                                A.

       Sufficiency of the Evidence: Aggravated Identity Theft. Chavez argues the evidence was
insufficient to find him guilty of aggravated identity theft. For this challenge, we take the
evidence in the light most favorable to the government and ask whether any rational trier of fact
could have convicted on the count. Jackson v. Virginia, 443 U.S. 307, 319 (1979).

       To prove aggravated identity theft, the government had to show that Chavez knowingly
and without authority transferred, possessed, or used someone else’s personal identification
while committing another crime enumerated in the statute (here, healthcare fraud and
conspiracy). 18 U.S.C. § 1028A(a)(1). The jury found that the government carried its burden.
That finding was rational based on everything the jury heard and saw.
 No. 19-5016                        United States v. Chavez                                Page 3


       During the conspiracy, the clinics asked United Healthcare to make them approved out-
of-network providers. To that end, the clinics sent in applications with identifying documents
(driver’s license, Social Security card, and chiropractic license) for the chiropractors who
allegedly worked at the clinics. One application packet, submitted on behalf of a clinic called
Ledic Therapy Group, included the documents of chiropractor Todd Black. But Black testified
that he had never heard of Ledic Therapy Group, never worked there, and never authorized the
clinic to use his information.

       That’s the identity theft Chavez was charged with: knowingly using Black’s documents,
without his permission, in the Ledic application. The evidence was sufficient to convict him.
The Ledic packet didn’t just contain Black’s identifying documents. It also had Chavez’s
driver’s license and his Social Security number. And the documents’ cover sheet purported to be
signed by Chavez (with a signature that resembled the one on his driver’s license). A reasonable
jury could have taken those documents at face value—particularly with no evidence to the
contrary.

       True, Chavez tried to exclude the Ledic documents from evidence and, after that failed,
asked that the jury be told not to consider his name on the documents. But the district court
admitted them in full. And when we analyze the sufficiency of the evidence, we look at all the
evidence admitted. See Lockhart v. Nelson, 488 U.S. 33, 40–42 (1988); United States v. Quinn,
901 F.2d 522, 530–31 (6th Cir. 1990).

       Chavez also argues that even if he submitted the documents, the evidence didn’t prove
that he knew Black hadn’t authorized their use. Chavez points out that Black had done work at
other Lezcano-affiliated clinics and routinely provided his documentation for administrative
purposes. But there’s no reason to think anyone (Chavez included) would have understood
Black’s consent for some uses to extend to all uses—including the Ledic application. Again,
Black testified that he never worked at Ledic, never authorized his information to be used for
Ledic’s benefit, and had never even heard of Ledic until this case.

       Of course, it’s conceivable that Chavez somehow made an honest mistake about whether
he had permission to use Black’s credentials. But the jury was entitled to think of that possibility
 No. 19-5016                        United States v. Chavez                                Page 4


(if at all) as a mere “fanciful conjecture,” not a reasonable doubt. Victor v. Nebraska, 511 U.S.
1, 20 (1994). Particularly since there was no evidence to support that conjecture.

                                                B.

       Sufficiency of the Evidence: Conspiracy to Commit Concealment Money Laundering.
Chavez also argues that the government failed to prove he conspired to commit concealment
money laundering. To prove concealment money laundering, the government had to show
(1) that a person conducted a financial transaction (2) that involved the proceeds of unlawful
activities, (3) that he knew involved some illegal proceeds, and (4) that he knew was “designed”
(at least in part) to conceal or disguise certain facts about the proceeds. 18 U.S.C. § 1956(a)(1),
(a)(1)(B)(i); see Cuellar v. United States, 553 U.S. 550, 563–67 (2008).             And to prove
conspiracy, the government had to show that the defendant knowingly agreed with someone else
to commit this crime. United States v. Bazazpour, 690 F.3d 796, 802 (6th Cir. 2012). The jury
found the government carried its burden. Again, that finding was rational.

        Why? Because for at least some clinics, the conspirators created duplicate business
entities with identical names (one in Kentucky, one in Florida) and opened parallel bank
accounts for those entities. The chiropractors at the clinics would have access to one set of
accounts. The conspirators used the duplicate accounts to store the proceeds of their healthcare
scheme and to pay themselves. The chiropractors never saw these duplicate accounts.

       Chavez doesn’t argue that the government failed to prove his knowledge of these
accounts or his agreement to deposit illegal proceeds in them. (In fact, he personally opened
some of them.) And the jury easily could have inferred a concealment purpose behind these
parallel accounts. If the chiropractors had found out how much money the clinics were moving,
they might have started to ask inconvenient questions. So a rational juror could infer that the
conspirators opened the accounts to conceal their fraudulent-billing scheme from the
chiropractors by using bank accounts the chiropractors could not monitor.

       Even so, Chavez says that it would have made no sense to conceal funds by depositing
them in a bank account with his own name on it. But the jury didn’t have to find that the
conspirators wanted to hide this money from the whole world. It could just find that they wanted
 No. 19-5016                         United States v. Chavez                              Page 5


to hide it from the chiropractors. That satisfies the statute, which (1) demands only a partial
purpose of concealment; (2) covers efforts to conceal the funds’ “nature,” “location,” “source,”
“ownership,” or “control”; and (3) doesn’t specify from whom the transaction must be designed
to conceal those attributes. 18 U.S.C. § 1956(a)(1)(B)(i); see also Cuellar, 553 U.S. at 559
(noting that “nature” refers to “the funds’ illegitimate character”).

       Chavez also challenges the timing of the money-laundering offense.          By definition,
money laundering involves the “proceeds” of illegal activity. 18 U.S.C. § 1956(a)(1). That
implies that you can’t commit money laundering unless some other crime has already been
committed (though not necessarily completed since it could be a continuing offense). See United
States v. Santos, 553 U.S. 507, 511 (2008) (plurality opinion); United States v. Kerley, 784 F.3d
327, 344–45 (6th Cir. 2015). Chavez says that depositing United Healthcare checks in the bank
accounts was a necessary step in the healthcare fraud. Thus, he reasons, those funds were not
“proceeds” and the deposits couldn’t constitute money laundering. The conclusion follows from
the premise. But the premise is wrong.

       That’s because the law Chavez was convicted under “prohibit[s] the ‘scheme to defraud,’
rather than the completed fraud.” Neder v. United States, 527 U.S. 1, 25 (1999); see 18 U.S.C.
§ 1347(a). Thus, the crime was committed the moment the conspirators submitted false claims
for payment. Under a “scheme to defraud” statute, liability doesn’t wait to attach until after the
victim falls for the ruse and cuts a check. See United States v. Turner, 465 F.3d 667, 680 (6th
Cir. 2006). Much less until after the fraudster deposits that check. See Kerley, 784 F.3d at 344–
45. So there’s no timing problem with Chavez’s conviction.

                                                 C.

       The Government’s Closing Argument. Even if the evidence was sufficient to prove a
concealment scheme distinct from the fraud scheme, Chavez argues that the government’s
closing argument improperly equated the two.
 No. 19-5016                        United States v. Chavez                                Page 6


       Chavez didn’t object at the time, so we review for plain error. See United States v.
Collins, 78 F.3d 1021, 1039 (6th Cir. 1996). The word “plain” has teeth: it means an error so
obvious that “the trial judge and prosecutor were derelict in countenancing it, even absent the
defendant’s timely assistance.” United States v. Frady, 456 U.S. 152, 163 (1982). That didn’t
happen here.

       To be sure, the prosecutor said at one point that “[t]he entire scheme is a concealment.”
R. 414, Pg. ID 3097. Out of context, that might sound like he was trying to blur the distinction
between (1) the scheme to commit healthcare fraud and (2) the scheme to launder the proceeds
of the healthcare fraud. But in context, the prosecutor made the “entire scheme” comment when
discussing one element of money laundering: purpose to conceal. He seems to have been
arguing that the secrecy of the overall operation (e.g., paying the recruiters in cash) showed that
the conspirators had an interest in concealment. If so, that would support an inference that the
bank accounts were also designed with a concealment purpose, a necessary element of the crime.

       On this reading, there was no error in the closing argument. Since this reading is
plausible, we cannot find plain error. In any event, Chavez hasn’t argued that the alleged error
affected his substantial rights—as was his burden. See Fed. R. Crim. P. 52(b); United States v.
Olano, 507 U.S. 725, 734–35 (1993). So if nothing else, his failure to meet that burden rules out
a new trial on this ground.

                                                II.

       Chavez next challenges the district court’s evidentiary rulings. We review evidentiary
rulings for an abuse of discretion. Gen. Elec. Co. v. Joiner, 522 U.S. 136, 141 (1997). That
means that we check whether the district court (1) misunderstood the law (here, the Federal
Rules of Evidence), (2) relied on clearly erroneous factual findings, or (3) made a clear error of
judgment. See United States v. Daneshvar, 925 F.3d 766, 775 (6th Cir. 2019); United States v.
Mack, 808 F.3d 1074, 1084 (6th Cir. 2015). But even if the district court abused its discretion,
we may not grant a new trial if the record gives us a “fair assurance” that the verdict wasn’t
“substantially swayed” by the evidentiary error. Kotteakos v. United States, 328 U.S. 750, 765
(1946); see 28 U.S.C. § 2111.
 No. 19-5016                        United States v. Chavez                                Page 7


       Chavez attacks two pieces of evidence: (1) a notebook that belonged to Diaz and (2) the
Ledic Therapy Group packet Chavez apparently signed. He argues that the district court erred by
admitting the exhibits because they were hearsay (and, in the packet’s case, compounded the
error by not giving appropriate hearsay limiting instructions).

       The basics: in most cases, an out-of-court assertion (or “statement”) is hearsay if it is
offered to prove the truth of the matter asserted.       Fed. R. Evid. 801(a), (c).     Hearsay is
inadmissible unless it falls within an exception. Fed. R. Evid. 802, 803, 804, 807. But some
kinds of statements (often called “exclusions”) need no exception because they are not
considered hearsay in the first place—even when offered for their truth. Fed. R. Evid. 801(d).

                                                A.

       Diaz’s Notebook. Diaz had a notebook with jottings that look like the kind of notes
anyone might keep about his business—a mishmash of names, addresses, telephone numbers,
dollar figures, and other numbers, almost all of it meaningless to an outsider. Several pages are
covered by names sitting atop strings of numbers. For example:

       [First and last name]
       16/20/-16-17-18-19-20=>5

On two other pages, Diaz added up what appear to be dollar amounts under the headings “Papo”
(Chavez’s nickname) and “Mio y Papo.” These two cryptic arithmetic problems are the only
references to Chavez in the notebook.

       For purposes of hearsay, these notes qualify as “statements.” A “statement” is simply
something that its maker intends as an “assert[ion] [of] a proposition that could be true or false.”
United States v. Rodriguez-Lopez, 565 F.3d 312, 314 (6th Cir. 2009); see also Fed. R. Evid.
801(a) & advisory committee’s note to subdivision (a) (1972 Proposed Rules). Diaz surely
intended for his notes to record something about his business. That it’s hard to say exactly what
doesn’t mean that they weren’t “statements.”
 No. 19-5016                        United States v. Chavez                                Page 8


        The harder question is whether the prosecution used the notes to prove the truth of what
they asserted. Fed. R. Evid. 801(c)(2). For the most part, the government didn’t. And to the
extent that it did, any error was harmless. But all this requires more explanation.

        Start with the strings of numbers. As the government mentioned in its closing argument,
two witnesses testified that these numbers recorded a patient’s visits: “16/20” meant a patient
had completed sixteen of the twenty appointments needed before he got paid. But that didn’t go
to the truth of the matters asserted. The government was not trying to figure out whether it was
true that the particular patient whose name Diaz wrote had visited the clinic sixteen out of twenty
times. The witnesses were simply explaining what the notes were talking about, not whether
they were accurate. If it turned out the notes were wrong—say, if a patient had only been to the
clinics six times, not sixteen—that wouldn’t have contradicted any testimony or government
argument. Simply put, the government didn’t care whether it was true that a patient went there
sixteen times.

        The “Papo” notes call for more focused analysis about two points: (1) the contents of the
notes and (2) the fundamentals of hearsay.

        As to the first, the simplest way to achieve that clarity is to look at the notes. So here
they are in full:
 No. 19-5016                          United States v. Chavez                                Page 9


         As to the second: remember that evidence is only hearsay to the extent that it (1) asserts
a proposition and (2) is used to prove the truth of that very proposition (“the matter asserted”).
Fed. R. Evid. 803(c); see also, e.g., United States v. Hathaway, 798 F.2d 902, 905 (6th Cir.
1986).

         So do the “Papo” notes assert a proposition that they were also used to prove? And if so,
what is that proposition? Given how cryptic the notes are, those questions are easier asked than
answered. Let’s start by ruling some candidates out.

         It’s tempting to think (and Chavez argues) that the notes must be hearsay because
(1) they use Chavez’s nickname and (2) they were used to link Chavez to the conspiracy. But
that line of thought gets us nowhere. For starters, the name “Papo” can’t assert a proposition
because, by itself, it’s just a name. It identifies a person, but it says nothing about that person.
In grammatical terms, it’s a subject with no predicate. That isn’t a proposition or statement at
all.   Cf. United States v. Snow, 517 F.2d 441, 442–44 (9th Cir. 1975) (holding that the
defendant’s name written on a piece of tape was not a statement).

         Thus, to identify the matters asserted in the notes, it’s not enough just to know that they
mention Chavez. We must also know what they say about him. Unfortunately, no witness
explained what the numbers on these two pages stood for or how they were associated with
Chavez. (The government asked Betancourt once, but he failed to answer and the government
failed to ask again.)

         Still, this much is clear: just as the proposition asserted can’t be “Papo,” it also can’t be
“Chavez is a member of the conspiracy.” On one page, the word “Papo” is the heading of a
simple addition problem. On the other, Diaz wrote “18300 Mio y Papo” near some other hard-
to-follow calculations. Unless Diaz wrote in some elaborate numeric code (a theory never
floated at trial), these notes don’t assert that Chavez belongs to the conspiracy.

         In the end, the only plausible meaning of the notes is something akin to “Chavez is
owed”—or maybe “spent” or “received”—“these amounts of money.” In other words, the only
real candidates are propositions about particular financial transactions in which Chavez was
asserted to be involved.
 No. 19-5016                         United States v. Chavez                               Page 10


       Thus, the only hearsay use would be if the prosecution used the notes to prove that
Chavez was owed, spent, or received the amounts of money listed in the notes. And with only
one possible exception, the prosecution never argued that the notes proved any specific fact
about Chavez’s finances.

       What’s the possible exception?         In closing, the government connected the note
“18300 Mio y Papo” with a check Diaz received for $18,300. It then connected that check with
the money-laundering charge, implying that Chavez’s name next to the check amount was
evidence against him on that count. The precise nature of all these connections was hard to
follow. But if the government was asking the jury to construe “18300 Mio y Papo” as evidence
of a financial transaction in which Chavez was involved, that was indeed a hearsay use.
The note asserted that Chavez had some connection with the check. And the government was
using that assertion to prove that Chavez had some connection with the check. That was hearsay.

       But any hearsay error was harmless. The government produced voluminous evidence of
the conspirators’ financial transactions—Chavez’s included. Diaz’s $18,300 check was no more
than one thread in that elaborate tapestry. The other evidence showed that Chavez personally
opened at least two bank accounts for the clinics to deposit fraudulent checks and that he
personally deposited checks from United Healthcare into those accounts. All told, the idea that
the verdict was “substantially swayed” by any hearsay use of the note “18300 Mio y Papo” is
implausible. Kotteakos, 328 U.S. at 765.

                                                 B.

       The Ledic Therapy Group Documents. The Ledic Therapy Group documents, sent as an
application to United Healthcare, included Todd Black’s identification without his permission.
The cover sheet appeared to be signed by Chavez, whose driver’s license and Social Security
number were also in the packet. Chavez says the whole packet was inadmissible hearsay and the
signature was double hearsay, so the district court should have at least redacted it or told the jury
not to assume it was genuine.

       But this is not a “hearsay within hearsay” fact pattern.           See Fed. R. Evid. 805.
Considered simply as an exhibit, the packet wasn’t a statement. It was just physical evidence
 No. 19-5016                              United States v. Chavez                                         Page 11


relevant (1) to prove that it existed and (2) to corroborate that United Healthcare received it
(which was established by testimony).

        Of course, there are out-of-court statements in the packet. Those statements would be
hearsay unless they fell within an exception or exclusion. Chavez is right that the signature on
the cover sheet is such a statement. True, a name alone isn’t a statement. But the signature on
the cover sheet conveys something more—it asserts “I am Ledinson Chavez and I am responsible
for these documents.” See Fed. R. Evid. 801(a); United States v. Vigneau, 187 F.3d 70, 74 (1st
Cir. 1999). Still, that’s single-level hearsay at most—there’s no double hearsay. Thus, this
evidence needs only one layer of exceptions or exclusions to be admissible.

        Two exclusions together did the job. How so? The district court found that either
Chavez signed his name or one of his co-conspirators signed it to promote their shared goal of
committing healthcare fraud.            Either way, the signature wasn’t hearsay.                A party’s own
statements aren’t hearsay when offered against him. Fed. R. Evid. 801(d)(2)(A). Nor are
statements his co-conspirators made during and in furtherance of the conspiracy. Fed. R. Evid.
801(d)(2)(E). That takes care of Chavez’s hearsay argument.1

                                                        III.

        Chavez next attacks the district court’s jury instructions. He contends that (1) the court’s
instruction on aiding and abetting aggravated identity theft was deficient, (2) it was unfair for the
jury instructions to quote the text of each count as charged in the indictment, and (3) the court
erred by not giving a multiple-conspiracies instruction.

        The district court has “broad discretion in drafting jury instructions.” United States v.
Beaty, 245 F.3d 617, 621 (6th Cir. 2001). To overcome that discretion, Chavez must show that

        1In  passing, Chavez suggests that if a co-conspirator signed his name, that wouldn’t be enough to connect
him to the documents. But that isn’t a hearsay argument. If it’s an evidentiary argument at all, it’s a relevance
argument Chavez has likely forfeited by burying it within his hearsay discussion. See, e.g., United States v. Taylor,
800 F.3d 701, 715 (6th Cir. 2015); Salkil v. Mt. Sterling Twp. Police Dep’t, 458 F.3d 520, 531 (6th Cir. 2006); see
also generally Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680–82 (11th Cir. 2014) (discussing this and
other ways parties can fail to raise issues for review). Even if Chavez properly raised a Rule 401 relevance
argument to the signature, the argument would fail because relevance is an “extremely liberal” test satisfied by
“even the slightest probative worth.” Douglas v. Eaton Corp., 956 F.2d 1339, 1344 (6th Cir. 1992), abrogated on
other grounds by Weisgram v. Marley Co., 528 U.S. 440 (2000).
 No. 19-5016                          United States v. Chavez                                 Page 12


the “instructions, viewed as a whole, were confusing, misleading, or prejudicial.” United States
v. Pensyl, 387 F.3d 456, 458 (6th Cir. 2004) (cleaned up). That’s a high bar. Chavez can’t clear
it.

                                                  A.

       Aiding and Abetting. The district court told the jury that it could find Chavez guilty of
aggravated identity theft in either of two ways: if he personally committed that crime or if he
aided and abetted its commission. Chavez argues that the court erred when it gave the latter
instruction. Why? Because (he says) the court didn’t instruct that to convict Chavez as an aider
and abettor, the government had to prove his “advance knowledge” of the identity theft.

       That language comes from Rosemond v. United States, a case about aiding-and-abetting
liability for the layered (or “compound”) offense of using or carrying a firearm while committing
certain violent or drug-related crimes. 572 U.S. 65, 67 (2014); see 18 U.S.C. § 924(c)(1)(A). In
Rosemond, the Supreme Court applied basic complicity principles to hold that you don’t
automatically aid and abet a § 924(c) violation just because you intentionally assist the
underlying crime. 572 U.S. at 76. Instead, you must intend to assist the § 924(c) violation
itself—gun use included. Id. In the Court’s words, “the intent must go to the specific and entire
crime” for which you’re charged as an aider and abettor. Id. In a § 924(c) case, that requirement
is met if you “actively participated in the underlying crime with advance knowledge that a
confederate would use or carry a gun during [its] commission.” Id. at 67 (emphasis added).

       Chavez didn’t raise this Rosemond issue at trial, so again we review for plain error. And
again, there was no error—plain or otherwise.          To be sure, aggravated identity theft, like
§ 924(c), is a double-decker crime—it requires an identity theft “during and in relation to” an
underlying felony (here, healthcare fraud). 18 U.S.C. § 1028A(a)(1). So Chavez is right that
aiding and abetting aggravated identity theft requires the intent to assist the identity theft, not just
the underlying offense. He’s also right that such intent must include (at a minimum) “advance
knowledge” of the identity theft. After all, you can’t intentionally assist an identity theft that you
only learn about after it’s been committed.
 No. 19-5016                        United States v. Chavez                               Page 13


       Where Chavez goes wrong is in his belief that the instruction here said anything different.
The jury was told that to convict Chavez as an accomplice, the government had to prove:

       (A) First, that the crime of aggravated identity theft was committed.
       (B) Second, that the defendant helped to commit the crime or encouraged
           someone else to commit the crime.
       (C) And third, that the defendant intended to help commit or encourage the crime.

R. 400, Pg. ID 2935. The instruction then explained that it wasn’t enough for the government to
prove Chavez “may have known about the crime”—rather, it had to prove “that [he] did
something to help or encourage the crime with the intent that the crime be committed.” Id.

       All that was correct. And it covered the “advance knowledge” requirement (even if the
district court didn’t use those precise words). Again, you can’t “d[o] something to help or
encourage [a] crime with the intent that the crime be committed” if you don’t already know
about “the crime.” Nor was there any danger that the jury would misunderstand “the crime” that
Chavez must have intended to assist as referring to the underlying offense of healthcare fraud. In
the context of the instruction, “the crime” clearly meant “the crime of aggravated identity theft.”

       That clarity sets this instruction apart from the one in Rosemond and from two others our
court has rejected in § 924(c) cases after Rosemond. The instructions in all three of those cases
wrongly implied that a defendant who intended to help only the underlying offense could still be
charged and convicted for aiding and abetting the compound crime. See Rosemond, 572 U.S. at
82; United States v. Henry, 797 F.3d 371, 374 (6th Cir. 2015); United States v. Richardson,
793 F.3d 612, 630–31 (6th Cir. 2015), vacated and remanded on other grounds, 136 S. Ct. 1157
(2016) (mem.). The instruction here, in context, implied nothing of the kind.

                                                B.

       Quoting the Indictment. Chavez also argues that the jury instructions should not have
incorporated parts of the indictment. The government says the plain-error standard applies while
Chavez insists he preserved this argument at trial. Either way, the jury instructions survive.

       In general, a district court can give a jury a copy of the indictment so long as the court
instructs the jury that the indictment isn’t evidence of guilt. United States v. Smith, 419 F.3d
 No. 19-5016                        United States v. Chavez                               Page 14


521, 531 (6th Cir. 2005). Here, the district court gave an appropriate and thorough instruction
and provided only quotations, not the whole indictment. Still, Chavez argues that those excerpts
were unfairly prejudicial on balance.

       Of the four counts read to the jury, three did little more than recite the elements of the
corresponding crimes. The fourth was Count I, the charge for conspiracy to commit healthcare
fraud. That count was longer than the others and had more factual detail. But that didn’t make it
objectionable.   It described the alleged conspiracy only in broad strokes and in a neutral,
evenhanded tone. Cf. United States v. Scales, 594 F.2d 558, 562 (6th Cir. 1979) (no abuse of
discretion for giving a summary of the indictment that wasn’t “inflammatory or prejudicially
worded”). And the description wasn’t confusing, misleading, or prejudicial.

       Chavez raises three counterarguments, none successful. First, he leans on United States
v. Arboleda, 20 F.3d 58 (2d Cir. 1994). But there, the district court read the prosecutor’s rebuttal
argument back to the jury hours after deliberation had started. Id. at 62. So that case and this
one are worlds apart.

       Second, Chavez says a lay jury would be tempted to infer guilt from the way the district
court introduced each count:      “The Grand Jury charged Count [X] of the Indictment as
follows[.]” R. 400, Pg. ID 2915, 2923, 2931, 2937. But again, the district court properly
instructed the jury that the indictment did “not even raise any suspicion of guilt.” Id. at 2898.
And we presume that the jury followed the court’s clear instruction.           See Washington v.
Hofbauer, 228 F.3d 689, 706 (6th Cir. 2000).

       Finally, Chavez argues that including Count I risked a nonunanimous verdict by
confusing the jury about the object of the conspiracy. But it was clear that the object of the
conspiracy (which the jury had to find unanimously) was “to commit the crime of health care
fraud.” R. 400, Pg. ID 2927. Just as clear was what that meant in the context of this case: “to
obtain money from a health care benefit program by billing for services, specifically injections,
which were never provided.” Id. at 2923. Those were the indictment’s own words. If anything,
including them made it less likely that the jury would convict without finding that Chavez knew
about the fraudulent billing.
 No. 19-5016                             United States v. Chavez                                       Page 15


                                                       C.

        Multiple Conspiracies. Finally, Chavez says the district court should have given this
circuit’s pattern jury instruction about multiple conspiracies. That instruction reminds jurors that
to return a guilty verdict on a conspiracy count, the defendant must have joined the conspiracy
charged in that count, not just any conspiracy. Sixth Cir. Pattern Jury Instruction 3.08(3).

        Why does Chavez say the instruction was necessary here? Because the indictment didn’t
just charge that he conspired with Lezcano, Betancourt, and Diaz. It also charged that those four
conspired with two other named individuals (and with other known and unknown co-
conspirators). And Chavez points to evidence from which (he argues) the jury could have found
that those two people were in a separate conspiracy.

        Why would that matter? Because, as Chavez sees it, any conspiracy that didn’t include
everyone named in the indictment isn’t “the conspiracy charged in the indictment.” Appellant
Br. at 66. In other words, even if the government proved that Chavez was part of a conspiracy to
commit healthcare fraud, its failure to prove that the two others were also members means that
Chavez must go free.

        Chavez is incorrect—it only takes two to conspire. See United States v. Crayton, 357
F.3d 560, 567 (6th Cir. 2004) (citing United States v. Anderson, 76 F.3d 685, 688–89 (6th Cir.
1996)); see also, e.g., Breese v. United States, 203 F. 824, 831 (4th Cir. 1913).2                        If the
government proves a conspiracy between any two or more people named in an indictment, it can
convict them. As far as those defendants are concerned, it doesn’t matter if others listed in the
indictment weren’t in the conspiracy—whether because they were innocent altogether or (as
Chavez would have it here) because their conspiracy was a separate one.




        2The  oldest American case on point seems to be People v. Olcott, 2 Johns. Cas. 301 (N.Y. Sup. Ct. 1801)
(Kent, J.). The indictment charged a conspiracy between three people. One was deceased. Another had been
acquitted—which meant, under the now-abandoned rule of consistency, that no one else could be convicted of
conspiring with him. Justice James Kent (later and better renowned as Chancellor Kent) explained that the other
living defendant could still be convicted if a jury found that he had conspired with the dead man. See id. at 301,
310–11.
 No. 19-5016                       United States v. Chavez                             Page 16


                                              IV.

       The Sentencing Enhancement. Chavez received a two-level Guideline enhancement for
being a “manager” or “supervisor” of the healthcare fraud. United States Sentencing Guidelines
Manual § 3B1.1(c) (U.S. Sentencing Comm’n 2018). He now argues that he should not have
received that enhancement because he didn’t manage or supervise any participant in the scheme.

       But Chavez did manage or supervise a participant:        Orlando Rodriguez, a Jeffboat
employee who recruited patients to the clinics. According to Rodriguez, Chavez (1) recruited
him as a patient-for-hire, (2) was often the one who paid him (sometimes showing up at his
apartment with cash, sometimes depositing money directly into his bank account), (3) gave him
money to distribute to the other Jeffboat workers Rodriguez recruited, and (4) was often the one
who confirmed new patients had been referred by Rodriguez. True, Chavez appears to have
shared his managerial role with Lezcano and Betancourt. But nothing in § 3B1.1 excludes co-
managers. Cf. U.S.S.G. § 3B1.1 cmt. n.4 (“There can, of course, be more than one person who
qualifies as a leader or organizer[.]”). Thus, the district court did nor err in applying the
enhancement.

                                             ***

       We affirm.